DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/30/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(pre-AIA ), second paragraph, rejections have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-16
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 15
New claims: None
Claims currently under consideration: 1-16
Currently rejected claims: 1-16
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crepel et al. (U.S. 2006/0216372 A1) in view of Ur-Rehman et al. (U.S. 2010/0297294 A1) and Ospina Martinez et al. (WO 2007/095969 A1).
Regarding claim 1, Crepel et al. discloses a process for the manufacture of a fermented dairy product ([0052]), comprising (i) a heat treatment step ([0054]) at a temperature of 75-95°C (specifically, 80-100°C) ([0060]) for 2-15 min (specifically, 8 minutes) ([0095]) followed or preceded by a high pressure homogenization step ([0054]) at a pressure from 20-300 bars 
Crepel et al. does not explicitly disclose a separation step or the smoothing step as being performed by a rotor stator mixer. Crepel et al. also does not explicitly disclose the process as being to produce a product having 0-5% by weight fat.
However, Ur-Rehman et al. discloses ultrafiltration of a yogurt product (i.e., a separation step) to increase the solids content of the yogurt ([0025]), where the starting dairy material may have a protein content of 6% ([0031]). Ospina Martinez et al. discloses a step of smoothing fermented milk with a rotor stator mixer (P1, L30-L33).
It would have been obvious to one having ordinary skill in the art to incorporate the separation step of Ur-Rehman et al. and the smoothing step of Ospina Martinez et al. into the method of Crepel et al. First, Crepel et al. indicates the starting dairy material may be concentrated milk ([0010]) as well as that the yogurt may contain added dairy raw materials including powdered milk, concentrated whey and/or casein ([0011], [0058]). Such modification of the starting material profile suggests to a skilled practitioner that concentrating the dry milk components improves aspects of the resultant yogurt product. A skilled practitioner would be motivated to consult Ur-Rehman et al. for additional instruction regarding the effects of concentration. Since Ur-Rehman et al. teaches that ultrafiltration after fermentation is useful “to increase the solids as required in certain types of yogurt such as Greek-style yogurt” ([0025]) and such concentration is comparable to the concentration steps disclosed in Crepel et al., a skilled prima facie case of either anticipation or obviousness has been established.” The present specification indicates that the separation may occur via ultrafiltration, which consequently results in the separation of a portion of whey (p. 3, ¶3). Since Ur-Rehman et al. discloses performing an ultrafiltration step (i.e., a substantially identical process step as that for the claimed method), the separation of a portion of whey along with a portion of the water is presumed to inherently occur, thus rendering such a limitation obvious.
As for the temperature, a skilled practitioner would at least find performing the concentration step after the fermentation step and prior to storage to be obvious to eliminate potentially having to cool and store the yogurt before subsequently removing the yogurt from storage for performing the concentration step. Accordingly, simply performing the separation step at the same temperature as the previous fermentation step would be obvious. Crepel et al. indicates the fermentation is performed at a temperature of 30-50°C ([0062]). The claimed separation temperature of 30-45°C would thus be obvious to a skilled practitioner. As for the protein concentration, Ur-Rehman et al. indicates the starting material has a protein content of 6% ([0031]). Subsequent concentration would clearly increase that concentration to some amount greater than 6%, which renders the claimed protein concentration of between 6 and 14 g/100g of product obvious.
As for the smoothing step, Crepel et al. teaches a smoothing step via a filter ([0096]). A skilled practitioner would be motivated to consult Ospina Martinez et al. to determine whether superior smoothing techniques were known. Ospina Martinez et al. teaches that smoothing on a filter was well-known but that filters cause a variety of issues for modern processing techniques, including plugging and cleaning of the filter (P1, L20-L29). Ospina Martinez et al. then indicates that the use of a rotor stator mixer (P1, L30-L35) provides advantages (P6, L21-L31) over the use of a filter for smoothing operations (P6, L32 - P7, L5). A skilled practitioner would find the incorporation of a rotor stator mixer for the smoothing step of Crepel et al. to be obvious in order to impart the advantages discussed in Ospina Martinez et al. related to the use of such a mixer over a filter.
As for the fat content of the final product, Crepel et al. discloses that a skilled practitioner would be “perfectly capable of determining the minimum amounts of homogenized cream to be added” ([0046]), which is considered to render any minimum amount of added cream obvious, including an amount approaching zero, such that the fat content in the final product would be only the fat present in a pasteurized skimmed milk starting material. In other words, no minimum amount of added cream could be considered non-obvious in light of the broad teaching of Crepel et al. As such, the claimed range of 0-5% by weight fat in the final product would be obvious to a skilled practitioner.
As for claim 2, Crepel et al. effectively discloses the dairy material as having a fat content of from 0 to 0.05% by weight (where the use of pasteurized skim milk effectively renders a fat content approaching and including zero obvious) ([0010])
As for claim 3, Crepel et al. indicates the yogurt product has a protein content of 4.23% by weight ([0092]), which renders the claimed protein content in the starting dairy material of 
As for claim 5, Crepel et al. discloses a step after the smoothing step of cooling the product to a temperature of from 15-20°C (specifically, 20°C) ([0096]).
As for claim 6, Crepel et al. discloses a step after the smoothing step of adding a cream material ([0042], [0100]) or a fruit preparation ([0075], [0078]).
As for claim 7, Crepel et al. discloses the cream material as having a fat content of from 20 to 50% by weight (specifically, 20% (w/w)) ([0092]).
As for claim 8, Crepel et al. discloses the cream material as being prepared by (i) pre-heating at a temperature of 75-95°C (specifically, 95°C) ([0098]), (ii) homogenization in a single step ([0098]) at a pressure of 150 bars (specifically, “about from 150 to 350 kg/cm2”, or 147-343 bar) ([0051], [0099]), (iii) heat treatment at 75-142°C (specifically, 118°C) ([0098]) for 10 seconds to 6 minutes (specifically, 10-30 seconds) ([0067], [0071]), and (iv) cooling at 4-10°C (specifically, 6°C) ([0098]).
As for claim 10, Crepel et al. discloses the dairy product as comprising from 0 to 5% by weight fat (specifically, 3.7% w/w fat) ([0092]), and a pH of from 3.9 to 4.4 (specifically, between 4 and 5) ([0062]).
As for the protein content, Crepel et al. discloses the yogurt as having a protein content of 4.23% by weight, though the reference does indicate additional protein may be added to the starting material ([0058]). Ur-Rehman et al. suggests a protein content of at least 6% by weight for a concentrated yogurt product ([0031]) that may be further concentrated. The claimed protein content of 6-12% is thus considered obvious.
As for the bacteria, Crepel et al. indicates that the product is fermented with Streptococcus thermophilus and Lactobacillus delbrueckii subsp. bulgaricus in an amount of at least 107 CFU/g ([0009]), which renders the claimed range of from 1x108 to 3x109 CFU/ml S. thermophilus obvious. Though Crepel et al. does not explicitly disclose the claimed concentration of L. delbrueckii subsp. bulgaricus, the concentration of the bacteria would clearly be based on a number of controllable factors that are well known in the art, including the inoculation concentration, fermentation conditions and storage conditions. Achieving a concentration between zero and the disclosed value of at least 107 CFU/mg would be well within the ordinary skill in the art and is thus considered obvious to a skilled practitioner. Further, since the bacterial concentrations are claimed in relation to volume (CFU/ml) as opposed to mass (CFU/mg), the reduction of a concentration could be easily achieved via modification of the product volume. The claimed range of from 1x105 to 3x106 CFU/ml L. delbrueckii subsp. bulgaricus is thus considered obvious. The claimed limitations of “a shelf life” and a period of “all the shelf life” are effectively any range deemed by a practitioner to be the shelf life of the product and do not appreciably limit the claim. The period is thus considered obvious to a skilled practitioner.
As for the viscosity, Ospina Martinez et al. indicates the viscosity for a stirred yogurt is optimally in the range of 300-3700 mPa/s (P2, L10-L12), and Crepel et al. indicates the yogurt product is a stirred yogurt (claim 7). The disclosed viscosity of Ospina Martinez et al. is thus presumed to be suitable for the product of Crepel et al., thus rendering the claimed viscosity of from 2000 to 7000 mPa/s obvious to a skilled practitioner.
As for claim 11, Crepel et al. discloses a conventional process wherein the white mass of yogurt is either “packaged directly, alone or after mixing with a fruit or aromatic preparation” 
As for claim 12, a skilled practitioner would recognize that the lactic acid bacteria culture content would increase as the fermentation time increased. Any particular bacterial concentration in terms of relative weight is thus a result-effective variable subject to optimization depending on the weight of bacterial culture necessary to achieve the necessary pH (Crepel et al., [0062]). As such, the claimed range of 0.001-0.5% by weight lactic acid bacteria culture content is considered obvious to a skilled practitioner. MPEP 2144.05 II.
As for claim 13, Crepel et al. discloses the dairy product as comprising a fruit preparation ([0034]-[0035]). Ur-Rehman et al. discloses the inclusion of cherry fruit flavoring ([0039]).
As for claim 14, Crepel et al. discloses the dairy product as having fat globules with an average diameter in the range from 0.05 to 10 µm ([0016]).
Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crepel et al. (U.S. 2006/0216372 A1) in view of Ur-Rehman et al. (U.S. 2010/0297294 A1) and Ospina Martinez et al. (WO 2007/095969 A1) as applied to claim 1 above, and further in view of Parmantier et al. (WO 9827825, machine translation).
Regarding claim 4, Crepel et al., Ur-Rehman et al. and Ospina Martinez et al. disclose the process of claim 1.
The cited prior art does not explicitly disclose a step of heating the fermentation product at the claimed temperature protocol.
However, Parmantier et al. discloses that the dry matter content in sour milk curd may be increased by subjecting a fermented cheese mixture to heat treatment prior to separation of the whey, where the heat treatment comprises heating at 55-75°C for “a few minutes” (P2, ¶¶1-2).
It would have been obvious to one having ordinary skill in the art to incorporate a heating step such as that disclosed in Parmantier et al. when performing the method of Crepel et al. as modified by the other two references. As noted, Parmantier et al. indicates that the heating step is useful for increasing the dry matter content in the curd (P2, ¶1), presumably as a result of the heat causing some denaturation of some amount of whey protein that prevents its separation from the curd when the liquid whey is separated. Ur-Rehman et al. already suggests that in producing Greek-style yogurt, higher solid concentrations are desired ([0025]). A skilled practitioner producing such a yogurt would be motivated to consult Parmantier et al. to determine how to further increase the solid content of such a yogurt and would thus find the incorporation of the heat treatment step disclosed in Parmantier et al. of 55-75°C for a few minutes after the fermentation step to be obvious. The claimed heat treatment of from 50-65°C for 1-10 minutes is thus considered obvious to a skilled practitioner.
Regarding claim 9, Crepel et al. discloses (i) a pre-heat treatment step of a dairy material at a temperature of from 75-95°C (specifically, pre-pasteurization at 70-80°C) ([0053], [0058]); (ii) a homogenization step ([0054]) of the dairy material at a pressure from 25-300 bars (specifically, 250 bars) ([0095]); (iii) a heat treatment step at a temperature of from 90-95°C for 2-7 minutes ([0060], [0095], where 8 minutes is considered close enough that a skilled practitioner would expect such a period to have the same result, MPEP 2144.05 I ¶2); a S. thermophilus and L. delbrueckii subsp. bulgaricus ([0009]) at a temperature of 35-44°C ([0062]). Ur-Rehman et al. discloses a fermentation time of 4-7 hours ([0030]). Ur-Rehman et al. further discloses a separation step that is performed by a separator (i.e., ultrafiltration filter) ([0025]), where the claimed temperature of 30-45°C and the protein concentration of between 6 and 14 g/100g were previously shown to be obvious in relation to claim 1. Ospina Martinez et al. discloses a smoothing step performed by a rotor stator mixer, where incorporation of such a step was previously shown to be obvious in relation to claim 1. Crepel et al. also discloses a step after the smoothing step of cooling the product to a temperature of from 15-20°C (specifically, 20°C) ([0096]). 
The cited prior art does not explicitly disclose a step of heating the fermentation product at the claimed temperature protocol.
However, Parmantier et al. discloses that the dry matter content in sour milk curd may be increased by subjecting a fermented cheese mixture to heat treatment prior to separation of the whey, where the heat treatment comprises heating at 55-75°C for “a few minutes” (P2, ¶¶1-2).
It would have been obvious to one having ordinary skill in the art to incorporate a heating step such as that disclosed in Parmantier et al. when performing the method of Crepel et al. as modified by the other two references. As noted, Parmantier et al. indicates that the heating step is useful for increasing the dry matter content in the curd (P2, ¶1), presumably as a result of the heat causing some denaturation of some amount of whey protein that prevents its separation from the curd when the liquid whey is separated. Ur-Rehman et al. already suggests that in producing Greek-style yogurt, higher solid concentrations are desired ([0025]). A skilled practitioner producing such a yogurt would be motivated to consult Parmantier et al. to determine how to further increase the solid content of such a yogurt and would thus find the incorporation of the .
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crepel et al. (U.S. 2006/0216372 A1) in view of Bromley et al. (U.S. 3,269,842), Parmantier et al. (WO 9827825, machine translation), Ur-Rehman et al. (U.S. 2010/0297294 A1), Ozer (Ozer, B., Fermented Milks, 6 Production of Concentrated Products, pp. 128-55 (2006)), Ospina Martinez et al. (WO 2007/095969 A1), and Donay et al. (U.S. 3,128,190).
Regarding claim 15, Crepel et al. discloses a process for the manufacture of a fermented dairy product ([0052]), comprising (i) a pre-heat treatment step at a temperature of 75-95°C (specifically, 81-89°C) of a dairy material ([0095]) having a fat content of 0-0.3% by weight (where the use of pasteurized skim milk effectively renders a fat content approaching and including zero obvious) ([0010]), (ii ) a homogenization step ([0054]) at a pressure from 20-300 bars (specifically, 250 bars) ([0095]), (iii) a heat treatment step at a temperature of from 90-95°C (specifically, 95°C) ([0095]), (iv) a fermentation step ([0055]) with Streptococcus thermophilus and Lactobacillus delbrueckii subsp. bulgaricus at a temperature of from 35-44°C (specifically, 39°C) ([0096]), (v) a smoothing step ([0096]); and (vi) cooling the smoothed product to a temperature of from 15-20°C (specifically, 20°C) ([0096]).
Crepel et al. does not explicitly disclose the dairy material as having an initial protein content of from 3 to 4.6%, the second heat treatment step as being for 2-7 minutes, the fermentation as being for 4-7 hours, a third heat treatment step after the fermentation, a separation step or the smoothing step as being performed by a rotor stator mixer. Crepel et al.  or the claimed pH or viscosity properties.
As for the initial protein content, though, Crepel et al. indicates the yogurt product has a protein content of 4.23% by weight ([0092]), which renders the claimed protein content in the starting dairy material of from 3 to 4.6% by weight obvious to a skilled practitioner, since the protein content would not be expected to be modified as a result of the fermentation process of Crepel et al.
As for the duration of the second heat treatment step, Crepel et al. discloses the step as occurring for 8 minutes ([0095]). Crepel et al. discloses that the temperature of the step may range from 80-100°C ([0060]), which at least suggests that the time period may likewise be varied. MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Since the claimed range of 2-7 minutes is only slightly shorter in time than the disclosed time of 8 minutes and Crepel et al. indicates the temperature may be over a range of temperatures (thus suggesting the time may likewise be varied), the claimed time period of 2-7 minutes is considered obvious to a skilled practitioner, especially when considered in light of the cited section of the MPEP.
As for the additional prior art references, Bromley et al. discloses that fermentation of yogurt typically lasts for 5-7 hours (C1, L33-L46). Parmantier et al. discloses that the dry matter content in sour milk curd may be increased by subjecting a fermented cheese mixture to heat treatment prior to separation of the whey, where the heat treatment comprises heating at 55-75°C for “a few minutes” (P2, ¶¶1-2). Ur-Rehman et al. discloses ultrafiltration of a yogurt product (i.e., a separation step) to increase the solids content of the yogurt ([0025]). Ozer discloses 
It would have been obvious to one having ordinary skill in the art to perform the fermentation step of Crepel et al. for a time period of 4-7 hours. Crepel et al. only discloses that the fermentation is performed until a particular pH is achieved ([0062], [0096]). To the extent the end of fermentation could not be readily determined via pH by a practitioner, they would be motivated to consult Bromley et al. for additional instruction related to the necessary length of fermentation. Since Bromley et al. disclose fermentation of yogurt for a period of 5-7 hours (C1, L33-L46), the claimed period of fermentation of 4-7 hours would be obvious to a skilled practitioner.
It would also have been obvious to one having ordinary skill in the art to incorporate a heating step such as that disclosed in Parmantier et al. when performing the method of Crepel et al. as modified by the other two references. As noted, Parmantier et al. indicates that the heating step is useful for increasing the dry matter content in the curd (P2, ¶1), presumably as a result of the heat causing some denaturation of some amount of whey protein that prevents its separation from the curd when the liquid whey is separated. Ur-Rehman et al. already suggests that in producing Greek-style yogurt, higher solid concentrations are desired ([0025]). A skilled practitioner producing such a yogurt would be motivated to consult Parmantier et al. to determine how to further increase the solid content of such a yogurt and would thus find the 
It would also have been obvious to one having ordinary skill in the art to incorporate the separation step of Ur-Rehman et al. and the smoothing step of Ospina Martinez et al. into the method of Crepel et al. First, Crepel et al. indicates the starting dairy material may be concentrated milk ([0010]) as well as that the yogurt may contain added dairy raw materials including powdered milk, concentrated whey and/or casein ([0011], [0058]). Such modification of the starting material profile suggests to a skilled practitioner that concentrating the dry milk components improves aspects of the resultant yogurt product. A skilled practitioner would be motivated to consult Ur-Rehman et al. for additional instruction regarding the effects of concentration. Since Ur-Rehman et al. teaches that ultrafiltration after fermentation is useful “to increase the solids as required in certain types of yogurt such as Greek-style yogurt” ([0025]) and such concentration is comparable to the concentration steps disclosed in Crepel et al., a skilled practitioner would find the incorporation of a separation step (i.e., ultrafiltration) that is performed by a separator (i.e., an ultrafiltration filter) into the method of Crepel et al. after the fermenting step to be obvious in order to increase the solids content to produce a Greek-style yogurt. Such an ultrafiltration step would inherently involve the separation of a portion of the water. Further, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” The present specification indicates that the separation may occur via ultrafiltration, which consequently results in the separation of a portion of whey (p. 3, ¶3). Since Ur-Rehman et 
As for the temperature, a skilled practitioner would at least find performing the concentration step after the fermentation step and prior to storage to be obvious to eliminate potentially having to cool and store the yogurt before subsequently removing the yogurt from storage for performing the concentration step. Accordingly, simply performing the separation step at the same temperature as the previous fermentation step would be obvious. Crepel et al. indicates the fermentation is performed at a temperature of 30-50°C ([0062]). The claimed separation temperature of 30-45°C would thus be obvious to a skilled practitioner.
As for the concentration factor, Ur-Rehman et al. does not provide any instruction regarding the degree to which ultrafiltration should concentrate the yogurt ([0025]), which would prompt a skilled practitioner to consult Ozer for additional instruction. Ozer indicates that for labneh, a product that is comparable to Greek yogurt (p. 129, Table 6.1), the protein content is concentrated by a factor of two (p. 131, ¶4). Such a protein concentration may be achieved by a process involving ultrafiltration of yogurt (p. 140, Fig. 6.9, ¶2; p. 141, Table 6.3). A skilled practitioner would apply such a concentration factor when practicing the method of Crepel et al. as modified by Ur-Rehman et al., which renders the claimed increase in the protein content of 2 to 3 times that of the starting dairy material obvious.
As for the smoothing step, Crepel et al. teaches a smoothing step via a filter ([0096]). A skilled practitioner would be motivated to consult Ospina Martinez et al. to determine whether superior smoothing techniques were known. Ospina Martinez et al. teaches that smoothing on a filter was well-known but that filters cause a variety of issues for modern processing techniques, 
As for the fat content of the final product, Crepel et al. discloses that a skilled practitioner would be “perfectly capable of determining the minimum amounts of homogenized cream to be added” ([0046]), which is considered to render any minimum amount of added cream obvious, including an amount approaching zero, such that the fat content in the final product would be only the fat present in a pasteurized skimmed milk starting material. In other words, no minimum amount of added cream could be considered non-obvious in light of the broad teaching of Crepel et al. As such, the claimed range of 0-5% by weight fat in the final product would be obvious to a skilled practitioner.
As for the concentration of the bacteria, a skilled practitioner would understand that the concentration of bacteria would be directly dependent on at least the initial inoculating concentrations and the fermentation time. Since no particular shelf life is required, attaining any particular concentrations of bacteria would be well within the ordinary skill in the art. As such, the claimed concentrations of 1.105-3.106 CFU/ml Lactobacillus delbrueckii subsp. bulgaricus and 1.108-3.109 CFU/ml Streptococcus thermophilus would be obvious to a skilled practitioner.
As for the pH, Crepel et al. discloses the fermented product has an initial pH of between 4-5 ([0062]). Crepel et al. also indicates that the product is stored at refrigeration temperature once the target acidity is achieved ([0063]), as well as that products, such a fruit, may be 
As for the viscosity, Ospina Martinez et al. indicates the viscosity for a stirred yogurt is optimally in the range of 300-3700 mPa/s (P2, L10-L12), and Crepel et al. indicates the yogurt product is a stirred yogurt (claim 7). The disclosed viscosity of Ospina Martinez et al. is thus presumed to be suitable for the product of Crepel et al., thus rendering the claimed viscosity of from 2000 to 7000 mPa/s obvious to a skilled practitioner.
As for claim 16, Ozer discloses the concentration of a fermented milk product via either centrifugation or ultrafiltration (p. 130, ¶1). MPEP 2144.06 indicates that substituting equivalents known for the same purpose is prima facie obvious. As such, substituting centrifugation in place of ultrafiltration for performing a concentrating step would be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 15 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-3, 5-8, and 10-14 over Crepel et al., Ur-Rehman et al., and Ospina Martinez et al.; claims 4 and 9 over Crepel et al., Ur-Rehman et al., Ospina Martinez et al., and Parmantier et al.; claims 15 and 16 over Crepel et al., Bromley et al., Parmantier et al., Ur-Rehman et al., Ozer, and Donay et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first asserted that Examiner’s position was that “the teaching in Crepel regarding the use of concentrated milk as a starting material together with the addition of dairy raw materials in powdered form provides adequate motivation for producing a concentrated fermented dairy product” (Applicant’s Remarks, p. 7, ¶3). Applicant argued that starting with a concentrated milk is not comparable to performing a separation step, since the two process would “produce entirely different byproducts” and are “for entirely different purposes and removal of different targets” (Applicant’s Remarks, p. 7, ¶¶3-4; Fabbli Declaration, ¶¶3-5).
However, Applicant’s argument apparently relies on a misinterpretation of the claim rejection. As stated in the rejection:
Crepel et al. indicates the starting dairy material may be concentrated milk ([0010]) as well as that the yogurt may contain added dairy raw materials including powdered milk, concentrated whey and/or casein ([0011], [0058]). Such modification of the starting material profile suggests to a skilled practitioner that concentrating the dry milk components improves aspects of the resultant yogurt product. A skilled practitioner would be motivated to consult Ur-Rehman et al. for additional instruction regarding the effects of concentration. Since Ur-Rehman et al. teaches that ultrafiltration after fermentation is useful “to increase the solids as required in certain types of yogurt such as Greek-style yogurt” ([0025]) and such concentration is comparable to the concentration steps disclosed in Crepel et al., a skilled practitioner would find the incorporation of a 

The teaching of Crepel et al. is considered to constitute adequate motivation for consulting Ur-Rehman et al. for further instruction. The teaching of Crepel et al. is not relied on in and of itself as motivation for producing a concentrated fermented dairy product via ultrafiltration after fermentation, which undermines Applicant’s argument.
Further, Examiner did not indicate that the use of concentrated milk as a starting dairy material was identical to performing a separation step after fermentation, which appears to be the basis of Applicant’s argument, due to the focus on the different by-products between the two processes. That Crepel et al. indicates that extraneous dairy raw materials including powdered milk and concentrated whey may be added ([0011]) minimizes the difference asserted by Applicant between the water byproduct of concentrated milk and the whey byproduct of a separation step. The composition of the mixture may be modified via the addition of any of those dairy components, such that the composition is not strictly limited to the processing method. The critical aspect is thus thought to be the concentration of components, and Examiner maintains that such a conclusion supports the determination that a practitioner would consult Ur-Rehman et al. for further instruction related to such a feature.
Also, claim 1 merely requires “separating a portion of water and whey”. The claim does not explicitly require the separation of any amount of water or whey, or any particular composition of the removed whey in terms of water, lactose, fat, or whey protein. The separation of a portion of whey may be fairly interpreted as merely requiring the removal of some amount of whey protein. Applicant’s emphasis on the two distinct byproducts between the two processes 
Applicant then argued that Crepel et al. provides no instruction to modify the yogurt taught therein, which Applicant concluded would be necessary for a skilled practitioner to consult a secondary reference (Applicant’s Remarks, p. 8, ¶1).
However, Applicant’s conclusion improperly characterizes the ordinary level of skill in the art too simplistically. Examiner maintains that a skilled practitioner would recognize the potential benefit of consulting and incorporating the teaching of Ur-Rehman et al. when practicing the method of Crepel et al. for the reasons detailed in the claim rejections. Applicant’s argument is also illogical to the extent that prior art patent applications cannot be thought to routinely teach that the disclosed product or method needs to be modified, as Applicant asserts is apparently necessary for consulting a secondary reference. Applicant’s arguments are thus unpersuasive.
Applicant next clarified that the examples in the specification all incorporate the intermediate heating step and asserted that the experimental data shows that the unexpected effect of the heating step is a reduction in post-acidification of the final product (Applicant’s Remarks, p. 8, ¶4 – p. 9, ¶3; Flabbi Declaration, ¶¶7-8).
However, the experiments in the specification do not provide any control data wherein the intermediate step is omitted in order to establish that the heating step does in fact achieve the results asserted by Applicant. Since all the examples show approximately the same trend in Figure 2, the data is insufficient to support Applicant’s presumption that the intermediate heating step reduces post-acidification of the final product. Examiner maintains that maintaining a pH 
That Parmantier et al. teaches intermediate heating for a different reason does not preclude reliance on the reference for teaching the intermediate heating step. MPEP 2144 IV (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
Applicant then argued that Donay et al. teaches a cooling step to cause fermentation to stop, which is opposite of the claimed method, as well as that a skilled practitioner would ultimately not be motivated to incorporate an intermediate heating step due to allegedly expecting such a heating step to cause instability in the product (Applicant’s Remarks, p. 9, ¶5 – p. 10, ¶1).
However, Donay et al. is relied on only for the general premise regarding that actively stopping fermentation in order to stabilize the pH would be obvious. Whether that is achieved via heating or cooling does not affect the analysis, since it is merely the notion of stopping the fermentation in order to stabilize the pH that is relied on in the present claim rejections. The intermediate heating step was not determined to be obvious based on cessation of fermentation but instead on the basis of increasing dry matter content as taught in Parmantier et al., which undermines Applicant’s argument.
The rejections of claims 1-16 have been maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claims 1-16 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793